Exhibit 10.17

 

SIXTH LOAN MODIFICATION AGREEMENT

 

This Sixth Loan Modification Agreement is entered into as of April 22, 2005, by
and between Optio Software, Inc. (“Borrower”) and Silicon Valley Bank (“Bank”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated April 25, 2002, as amended by a
First Loan Modification Agreement, dated September 12, 2002, as amended by a
Second Loan Modification Agreement, dated April 24, 2003, as amended by a Third
Loan Modification Agreement, dated June 4, 2003, as amended by a Fourth Loan
Modification Agreement, dated December 4, 2003, as amended by a Fifth Loan
Modification Agreement, dated April 6, 2004, as may be further amended from time
to time, (the “Loan Agreement”). The Loan Agreement provides for, among other
things, a Committed Revolving Line in the amount of Four Million Dollars
($4,000,000). Defined terms used but not otherwise defined herein shall have the
same meanings as in the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Indebtedness.”

 

2. DESCRIPTION OF COLLATERAL AND GUARANTIES. Repayment of the Indebtedness is
secured by the Collateral as described in the Loan Agreement.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the “Security Documents”. Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Indebtedness shall
be referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

Borrower is currently in violation of Section 6.7(ii) of the Loan Agreement for
failing to maintain a minimum EBITDA of $1.00 for the period ending March 31,
2005, which is an Event of Default. Bank hereby agrees to waive the
above-described Event of Default. Bank’s agreement to waive action on the
above-described Event of Default (1) shall in no way be deemed an agreement by
Bank to waive the Borrower’s compliance with the above-described covenant in the
future; (2) shall neither limit nor impair the Bank’ s right to demand
performance of this covenant in the future; and (3) shall neither limit nor
impair the Bank’s right to demand performance of all other covenants as of any
date.

 

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

5. PAYMENT OF LOAN VARIANCE AND DOCUMENTATION FEES. Borrower shall pay Bank a
Loan Variance Fee of One Thousand Dollars ($1,000.00) and a Legal Documentation
Fee in the amount of Four Hundred Fifty Dollars ($450.00), plus all
out-of-pocket expenses.

 

6. NO DEFENSES OF BORROWER. Borrower agrees that, as of the date hereof, it has
no defenses against the obligations to pay any amounts under the Indebtedness.

 

7. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Indebtedness pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Indebtedness. It is the intention of Bank
and Borrower to retain as liable parties all makers and endorsers of Existing
Loan Documents, unless the party is expressly released by Bank in writing. No
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.



--------------------------------------------------------------------------------

8. CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon the following:

 

  •   Bank’s receipt of this Sixth Loan Modification duly executed by the
Borrower; and

 

  •   Payment of Loan Variance and Legal Documentation fees.

 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:   BANK: OPTIO SOFTWARE, INC.   SILICON VALLEY BANK

By:    /s/ Caroline Bembry

  By:    /s/ Abigayle L. Keller

Name:    Caroline Bembry

  Name:    Abigayle L. Keller

Title:    Chief Financial Officer

  Title:    Vice President